DETAILED ACTION
Claims 1-17 and 19-21 are pending this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0381709 A1 to Word in view of U.S. Pub. No. 2017/0214762 A1 to Swain et al. and further in view of U.S. Pub. No. 2007/0058541 A1 to Pike et al.
As to claim 1, Word teaches a system comprising: 
a processor (figure 36); and 
a memory (figure 36) including instructions for an event broker (Forwarding Servers 116/156), the event broker being executable by the processor for causing the processor to: 
determine that each event message in a plurality of event messages (Messages 151A-151N) from one or more event producers (Queue Producers 150A-150N) includes a particular key (“...a strict order parameter (i.e., a value for the strict order parameter)...”) among a plurality of possible keys (“...FIGS. 2A and 2B illustrate an example system environment for implementing message forwarding with strict queue ordering in a distributed system, according to one embodiment. Each queue producer may provide a set of messages to the queue service 110 over time. For example, the queue producer 150A may provide messages 151A, the queue producer 150B may provide messages 151B, and the queue producer 150N may provide messages 151N. Each message may include a strict order parameter (i.e., a value for the strict order parameter). In one embodiment, the strict order parameter may be assigned by a queue producer within the distributed strict queue system 100. In one embodiment, different queue producers may produce messages that share the same value for the strict order parameter. Additionally, a single queue producer may produce messages that have different values for the strict order parameter. The messages 151A-151N may be received by the queue service 110 at various points in time...In one embodiment, the messages 151A-151N may be received by one or more designated instances of the queue servers 115A-115N. As shown in FIG. 2A, for example, the messages 151A-151N may be received by substantially any of the queue servers, such as queue server 115A and queue server 115B, for example. Based on the value of the strict order parameter associated with a message, the queue server that initially receives the message from the corresponding queue producer may forward the message to a particular queue server that is associated with that value of the strict order parameter...” paragraph 0063/0064); 
determine a target event consumer (Queue Servers 115A-115N/Queue Consumers 160A-160N) that is to receive the plurality of event messages (“...In one embodiment, a range of values for the strict order parameter may be divided among the queue servers 115A-115N such that a particular one of the queue servers may be responsible for handling messages identified by each value of the strict order parameter. The range of values may include any collection of values, and the values may include integers, alphanumeric values, binary values, etc. In one embodiment, each value of the strict order parameter may be assigned to one and only one of the queue servers 115A-115N. In one embodiment, any of the queue servers 115A-115N may be responsible for one or more values of the strict order parameter...The value of the strict order parameter for a message, or a basis for the value, may be generated by the corresponding queue producer. For example, the value of the strict order parameter may be a string, a binary value, or an integer. In one embodiment, a stable hash function may be applied by the initial recipient queue servers to the values of the strict order parameter as expressed in incoming messages. In this manner, the various initial values for the strict order parameter may be standardized to a particular length and/or data type within a known range for more efficient handling by the queue service 110. As used herein, the term "strict order parameter" may refer to the original strict order parameter (or the value thereof) associated with a message or to the result of a hash function that uses the original strict order parameter as input. In one embodiment, a message may be forwarded to an appropriate queue server (i.e., a destination server) based on the hash value...In one embodiment, each of the queue servers 115A-115N that is configured to receive incoming messages from the queue producers 150A-150N may include functionality for destination server determination. For example, the queue server 115A may include a module 130A that implements the destination server determination functionality, and the queue server 115B may include a module 130B that implements the destination server determination functionality. Using the destination server determination module 130A or 130B, the corresponding queue server may compare the value of the strict order parameter of an incoming message to the range of values assigned to the various queue servers. The destination server determination module 130A or 130B may implement the destination server determination functionality using any suitable technique, such as the use of a lookup function that maps an input value representing a strict order parameter to an output value representing a queue server. The destination server determination module 130A or 130B may determine the identity of the queue server to which the message should be forwarded, i.e., the destination queue server, based on the value of the strict order parameter for the message. The queue server 115A may forward one or more messages 152B to the queue server 115B based on one or more values of the strict order parameter, and the queue server 115B may forward one or more messages 152A to the queue server 115A based on one or more values of the strict order parameter... FIG. 5 illustrates an example system environment for efficiently employing queue consumers with strict queue ordering in a distributed system, according to one embodiment. In one embodiment, the distributed strict queue system 100 may give preferential treatment to particular consumers 160A-160N to increase the efficiency of message execution. Each queue consumer (e.g., queue consumer 160A) may be assigned a portion of the range of values of the strict order parameter. The distributed strict queue system 100 may attempt to allow the consumer associated with a particular value of the strict order parameter to continue to consume messages associated with that particular value of the strict order parameter. In one embodiment, each queue consumer may be associated with one or more particular queue servers that provides messages with one or more particular values of the strict order parameter. As shown in the example of FIG. 5, each logical queue 121A-121N may represent a particular value of the strict order parameter. In various embodiments, each queue consumer may have a one-to-one or one-to-many correspondence with one or more particular values of the strict order parameter (and the corresponding logical queue(s)...” paragraphs 0065-0067/0084) and 
select a dispatching queue (a hash value/function, destination server determination module 130A or 130B) based on the determined target event consumer (“...The value of the strict order parameter for a message, or a basis for the value, may be generated by the corresponding queue producer. For example, the value of the strict order parameter may be a string, a binary value, or an integer. In one embodiment, a stable hash function may be applied by the initial recipient queue servers to the values of the strict order parameter as expressed in incoming messages. In this manner, the various initial values for the strict order parameter may be standardized to a particular length and/or data type within a known range for more efficient handling by the queue service 110. As used herein, the term "strict order parameter" may refer to the original strict order parameter (or the value thereof) associated with a message or to the result of a hash function that uses the original strict order parameter as input. In one embodiment, a message may be forwarded to an appropriate queue server (i.e., a destination server) based on the hash value...In one embodiment, each of the queue servers 115A-115N that is configured to receive incoming messages from the queue producers 150A-150N may include functionality for destination server determination. For example, the queue server 115A may include a module 130A that implements the destination server determination functionality, and the queue server 115B may include a module 130B that implements the destination server determination functionality. Using the destination server determination module 130A or 130B, the corresponding queue server may compare the value of the strict order parameter of an incoming message to the range of values assigned to the various queue servers. The destination server determination module 130A or 130B may implement the destination server determination functionality using any suitable technique, such as the use of a lookup function that maps an input value representing a strict order parameter to an output value representing a queue server. The destination server determination module 130A or 130B may determine the identity of the queue server to which the message should be forwarded, i.e., the destination queue server, based on the value of the strict order parameter for the message. The queue server 115A may forward one or more messages 152B to the queue server 115B based on one or more values of the strict order parameter, and the queue server 115B may forward one or more messages 152A to the queue server 115A based on one or more values of the strict order parameter...The value of the strict order parameter for the message may be within the range of values assigned to the destination queue server. The output of the destination server determination functionality may be stored for later reference using a module for storage of the destination server state. For example, the queue server 115A may include a module 135A that implements the destination server state functionality, and the queue server 115B may include a module 135B that implements the destination server state functionality. In one embodiment, the destination server state 135A or 135B may represent a whole or partial list of active servers within the queue service 110...” paragraphs 0066-0068).
Word does explicitly teach based on each event message in the plurality of event messages including the particular key, add each event message to a dispatching queue in a sequential order in which the plurality of event messages were received by the event broker, select a dispatching queue from among a plurality of dispatching queues based on the determined target event consumer and the particular key, wherein the plurality of dispatching queues are assigned to the target event consumer and different keys, wherein the dispatching queue is a first-in-first-out queue that is assigned to the particular key and the target event consumer,  
subsequent to adding each event message to the selected dispatching queue, provide the plurality of event messages in the dispatching queue to the target event consumer in the sequential order in which the plurality of event messages are positioned in the dispatching queue, 
Swain teaches based on each event message in the plurality of event messages including the particular key (a message identifier may represent a unique identifier for a message), add each event message to a dispatching queue (memory queue) in a sequential order (a sequence number) in which the plurality of event messages were received by the event broker (intermediary messaging system), wherein the dispatching queue is a first-in-first-out queue (a first in first out (FIFO) order) that is assigned to the particular key and the target event consumer (“...During an exchange of messages between a service requester (e.g., a source system) and a service provider (e.g., a target destination), messages may typically be delivered to a target destination in a desired sequence, such as, for instance, based on the order in which the messages were received from the source system. There is often a need to ensure that a desired message sequence is maintained and/or restored in the target destination in a reliable and robust matter. As such, improved ways of facilitating message delivery between service requestors and service providers continues to be a priority...In certain embodiments, an intermediary messaging system is disclosed that is capable of facilitating reliable communication of messages between source systems and target systems. The intermediary messaging system receives messages from one or more source systems and identifies target destinations for the messages. For each received message, the intermediary messaging system adds a plurality of entries associated with the message to a memory queue corresponding to a target destination for the message. Thus, for instance, if the intermediary messaging system receives a message that is destined to a target system T1, then the intermediary messaging system adds a plurality of entries associated with the message to a memory queue corresponding to T1. In some examples, the plurality of entries may include information associated with a message, such as the message payload, a message identifier, a sequence number, message status information such as the delivery status of a message, and the like. In an embodiment, the intermediary messaging system is capable of creating separate memory queues, wherein each memory queue is capable of storing information related to messages that are destined to particular target destinations...In some embodiments, the message sequencing queue may store payload information and transport information associated with messages destined to a particular target system. Payload information may include the actual message content that is to be transmitted to the particular target system. Transport information may include a message identifier and a sequence number associated with the messages. As noted above, a message identifier may represent a unique identifier for a message. A sequence number for a message may be an integer that indicates the position of the message in the message sequencing queue. In an example, the sequence number assigned to a message is in the order of receipt of the message by intermediary messaging system 104. Thus, in some examples, the message sequencing queue may store information related to messages destined to a particular target system in a first in first out (FIFO) order. That is, the first message that is placed in the message sequencing queue 124 may be the first message that is taken off the queue. FIG. 3 is an exemplary illustration of a message sequencing queue for a target system, in accordance with an embodiment of the present invention...” paragraphs 0003/0030/0070), and 
subsequent to adding each event message to the selected dispatching queue, provide the plurality of event messages in the dispatching queue (memory queue) to the target event consumer (e.g., a target destination) in the sequential order in which the plurality of event messages are positioned in the dispatching queue (“..During an exchange of messages between a service requester (e.g., a source system) and a service provider (e.g., a target destination), messages may typically be delivered to a target destination in a desired sequence, such as, for instance, based on the order in which the messages were received from the source system. There is often a need to ensure that a desired message sequence is maintained and/or restored in the target destination in a reliable and robust matter. As such, improved ways of facilitating message delivery between service requestors and service providers continues to be a priority...In certain embodiments, an intermediary messaging system is disclosed that is capable of facilitating reliable communication of messages between source systems and target systems. The intermediary messaging system receives messages from one or more source systems and identifies target destinations for the messages. For each received message, the intermediary messaging system adds a plurality of entries associated with the message to a memory queue corresponding to a target destination for the message. Thus, for instance, if the intermediary messaging system receives a message that is destined to a target system T1, then the intermediary messaging system adds a plurality of entries associated with the message to a memory queue corresponding to T1. In some examples, the plurality of entries may include information associated with a message, such as the message payload, a message identifier, a sequence number, message status information such as the delivery status of a message, and the like. In an embodiment, the intermediary messaging system is capable of creating separate memory queues, wherein each memory queue is capable of storing information related to messages that are destined to particular target destinations...In some embodiments, the message sequencing queue may store payload information and transport information associated with messages destined to a particular target system. Payload information may include the actual message content that is to be transmitted to the particular target system. Transport information may include a message identifier and a sequence number associated with the messages. As noted above, a message identifier may represent a unique identifier for a message. A sequence number for a message may be an integer that indicates the position of the message in the message sequencing queue. In an example, the sequence number assigned to a message is in the order of receipt of the message by intermediary messaging system 104. Thus, in some examples, the message sequencing queue may store information related to messages destined to a particular target system in a first in first out (FIFO) order. That is, the first message that is placed in the message sequencing queue 124 may be the first message that is taken off the queue. FIG. 3 is an exemplary illustration of a message sequencing queue for a target system, in accordance with an embodiment of the present invention...” paragraphs 0003/0030/0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Word with the teaching of Swain because the teaching of Swain would improve the system of Word by providing a data structure that are maintained in a sequence and can be modified by the addition of entities at one end of the sequence and the removal of entities from the other end of the sequence to allow for ordered processing of information.
Pike teaches selecting a dispatching queue from among a plurality of dispatching queues based on the determined target event consumer and the particular key, wherein the plurality of dispatching queues are assigned to the target event consumer and different keys (mapping table) (“...Each traffic manager of the group may comprise a plurality of queues, each queue for storing communication traffic to be sent toward a respective destination. In this case, the method may further involve maintaining a list of queues of available traffic managers, and determining a destination may involve accessing the list to determine a queue of the plurality of queues for storing communication traffic to be sent toward the determined destination. The transferring operations may then involve transferring communication traffic to the determined queue...In some embodiments, determining a destination  further involves inserting into the received communication traffic an identifier of the determined queue...In view of the foregoing, it should be apparent that the output 58 of the controller 50 may be operatively coupled to one or more traffic managers 30, 40. According to one embodiment, the equipment 20 initially includes only one traffic manager 30, and the controller 50 transfers communication traffic received through its input 56 to the traffic manager 30. In performing this function, the traffic processor 54 may determine the destination of received communication traffic, which may be a port identifier for instance, and consults a mapping table in the memory 60 to identify one of the traffic queues 34 which stores traffic for the destination. Multiple queues may be used for any destination or port, to store communication traffic of different types or communication traffic having different characteristics or priorities, for example. The traffic management module 32 then sends the queued communication traffic to the correct interface 22, 24. In some embodiments, a scheduling and/or shaping algorithm specifies how queued traffic is handled by the traffic management module 32...The traffic processor 54 may determine the destination of received communication traffic in any of various ways. If the communication traffic is in the form of blocks such as packets, each block may include a header and an information portion, with the header specifying the destination and possibly other traffic characteristics which are relevant to transfer of the traffic within the equipment 20. As noted above, the traffic processor 54 may identify a particular traffic queue to which received communication traffic is to be transferred based not only on destination, but also on priority and/or other characteristics, by accessing the memory 60...” paragraphs 0017/0018/0055/0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Word and Swain with the teaching of Pike because the teaching of Pike would improve the system of Word and Swain by providing a technique for dedicating queues to particular destinations to allow for seamless event message delivery.

As to claim 2, Word teaches the system of claim 1, wherein the dispatching queue is configured to only include event messages that are designated for the target event consumer and that have the particular key (“...In one embodiment, a range of values for the strict order parameter may be divided among the queue servers 115A-115N such that a particular one of the queue servers may be responsible for handling messages identified by each value of the strict order parameter. The range of values may include any collection of values, and the values may include integers, alphanumeric values, binary values, etc. In one embodiment, each value of the strict order parameter may be assigned to one and only one of the queue servers 115A-115N. In one embodiment, any of the queue servers 115A-115N may be responsible for one or more values of the strict order parameter...The value of the strict order parameter for a message, or a basis for the value, may be generated by the corresponding queue producer. For example, the value of the strict order parameter may be a string, a binary value, or an integer. In one embodiment, a stable hash function may be applied by the initial recipient queue servers to the values of the strict order parameter as expressed in incoming messages. In this manner, the various initial values for the strict order parameter may be standardized to a particular length and/or data type within a known range for more efficient handling by the queue service 110. As used herein, the term "strict order parameter" may refer to the original strict order parameter (or the value thereof) associated with a message or to the result of a hash function that uses the original strict order parameter as input. In one embodiment, a message may be forwarded to an appropriate queue server (i.e., a destination server) based on the hash value...In one embodiment, each of the queue servers 115A-115N that is configured to receive incoming messages from the queue producers 150A-150N may include functionality for destination server determination. For example, the queue server 115A may include a module 130A that implements the destination server determination functionality, and the queue server 115B may include a module 130B that implements the destination server determination functionality. Using the destination server determination module 130A or 130B, the corresponding queue server may compare the value of the strict order parameter of an incoming message to the range of values assigned to the various queue servers. The destination server determination module 130A or 130B may implement the destination server determination functionality using any suitable technique, such as the use of a lookup function that maps an input value representing a strict order parameter to an output value representing a queue server. The destination server determination module 130A or 130B may determine the identity of the queue server to which the message should be forwarded, i.e., the destination queue server, based on the value of the strict order parameter for the message. The queue server 115A may forward one or more messages 152B to the queue server 115B based on one or more values of the strict order parameter, and the queue server 115B may forward one or more messages 152A to the queue server 115A based on one or more values of the strict order parameter... FIG. 5 illustrates an example system environment for efficiently employing queue consumers with strict queue ordering in a distributed system, according to one embodiment. In one embodiment, the distributed strict queue system 100 may give preferential treatment to particular consumers 160A-160N to increase the efficiency of message execution. Each queue consumer (e.g., queue consumer 160A) may be assigned a portion of the range of values of the strict order parameter. The distributed strict queue system 100 may attempt to allow the consumer associated with a particular value of the strict order parameter to continue to consume messages associated with that particular value of the strict order parameter. In one embodiment, each queue consumer may be associated with one or more particular queue servers that provides messages with one or more particular values of the strict order parameter. As shown in the example of FIG. 5, each logical queue 121A-121N may represent a particular value of the strict order parameter. In various embodiments, each queue consumer may have a one-to-one or one-to-many correspondence with one or more particular values of the strict order parameter (and the corresponding logical queue(s)...” paragraphs 0065-0067/0084).  

As to claim 5, Word teaches the system of claim 1, wherein the event broker is formed from a plurality of nodes, each node in the plurality of nodes being assigned a respective set of keys that does not overlap with other sets of keys assigned to the other nodes in the plurality of nodes, and each node in the plurality of nodes being configured for providing a respective set of event messages associated with the respective set of keys to one or more target event consumers for balancing a load on the event broker among the plurality of nodes (“...In one embodiment, a range of values for the strict order parameter may be divided among the queue servers 115A-115N such that a particular one of the queue servers may be responsible for handling messages identified by each value of the strict order parameter. The range of values may include any collection of values, and the values may include integers, alphanumeric values, binary values, etc. In one embodiment, each value of the strict order parameter may be assigned to one and only one of the queue servers 115A-115N. In one embodiment, any of the queue servers 115A-115N may be responsible for one or more values of the strict order parameter...The value of the strict order parameter for a message, or a basis for the value, may be generated by the corresponding queue producer. For example, the value of the strict order parameter may be a string, a binary value, or an integer. In one embodiment, a stable hash function may be applied by the initial recipient queue servers to the values of the strict order parameter as expressed in incoming messages. In this manner, the various initial values for the strict order parameter may be standardized to a particular length and/or data type within a known range for more efficient handling by the queue service 110. As used herein, the term "strict order parameter" may refer to the original strict order parameter (or the value thereof) associated with a message or to the result of a hash function that uses the original strict order parameter as input. In one embodiment, a message may be forwarded to an appropriate queue server (i.e., a destination server) based on the hash value...In one embodiment, each of the queue servers 115A-115N that is configured to receive incoming messages from the queue producers 150A-150N may include functionality for destination server determination. For example, the queue server 115A may include a module 130A that implements the destination server determination functionality, and the queue server 115B may include a module 130B that implements the destination server determination functionality. Using the destination server determination module 130A or 130B, the corresponding queue server may compare the value of the strict order parameter of an incoming message to the range of values assigned to the various queue servers. The destination server determination module 130A or 130B may implement the destination server determination functionality using any suitable technique, such as the use of a lookup function that maps an input value representing a strict order parameter to an output value representing a queue server. The destination server determination module 130A or 130B may determine the identity of the queue server to which the message should be forwarded, i.e., the destination queue server, based on the value of the strict order parameter for the message. The queue server 115A may forward one or more messages 152B to the queue server 115B based on one or more values of the strict order parameter, and the queue server 115B may forward one or more messages 152A to the queue server 115A based on one or more values of the strict order parameter... FIG. 5 illustrates an example system environment for efficiently employing queue consumers with strict queue ordering in a distributed system, according to one embodiment. In one embodiment, the distributed strict queue system 100 may give preferential treatment to particular consumers 160A-160N to increase the efficiency of message execution. Each queue consumer (e.g., queue consumer 160A) may be assigned a portion of the range of values of the strict order parameter. The distributed strict queue system 100 may attempt to allow the consumer associated with a particular value of the strict order parameter to continue to consume messages associated with that particular value of the strict order parameter. In one embodiment, each queue consumer may be associated with one or more particular queue servers that provides messages with one or more particular values of the strict order parameter. As shown in the example of FIG. 5, each logical queue 121A-121N may represent a particular value of the strict order parameter. In various embodiments, each queue consumer may have a one-to-one or one-to-many correspondence with one or more particular values of the strict order parameter (and the corresponding logical queue(s)...” paragraphs 0065-0067/0084).  

As to claims 9 and 10, see the rejection of claims 1 and 2 respectively.

Claims 3, 4, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0381709 A1 to Word in view of U.S. Pub. No. 20170214762 A1 to Swain et al. and further in view of U.S. Pub. No. 2007/0058541 A1 to Pike et al. as applied to claims 1, 9 and 16 above, and further in view of U.S. Pat. No. 10,361.985 issued to Shveykin et al.

As to claim 3, Word as modified by Swain and Pike teaches the system of claim 1, however it is silent with reference to wherein the one or more event producers and the target event consumer are included in a serverless computing environment, and wherein the serverless computing environment includes an adjustable number of instances of the target event consumer, the adjustable number of instances being automatically scalable by the serverless computing environment in response to one or more conditions.  
Shveykin teaches wherein the one or more event producers and the target event consumer are included in a serverless computing environment, and wherein the serverless computing environment includes an adjustable number of instances of the target event consumer, the adjustable number of instances being automatically scalable by the serverless computing environment in response to one or more conditions (“...The present technology uses a message queueing service and a serverless compute service in a service provider environment to provide message processing. To implement message processing, a stateless compute function of a serverless compute service may be subscribed to a messaging queue of a message queueing service. The message queueing service may provide scalable hosted message queues to facilitate exchange of messages over a network. Each message queue may receive and store messages from one or more message producers. Therefore, the message queueing service may provide for reliable delivery of messages. When messages are received, the stateless compute function subscribed to the messaging queue is automatically invoked to process the message. The stateless compute function may be subscribed to a messaging queue by one or more parameters specifying the messaging queue as a source of the messages for the stateless compute function. Alternatively, the stateless compute function may be specified as the recipient of messages from the messaging queue. Invoking the stateless compute function may include the compute service pulling a message from the messaging queue of the message queueing service and providing the message to the stateless compute function for processing. Alternatively, invoking the stateless compute function may include the message queuing service pushing a received message to the stateless compute function of the serverless compute service...The serverless compute service may automatically run program code that provides and executes a stateless compute function for processing the messages. The stateless compute functions may be user developed program code, service provided code, or third party code. The stateless compute functions has no awareness of or state interaction with the underlying infrastructure, so that serverless compute service can rapidly launch as many copies of the function as needed to scale to the rate of incoming messages. The serverless compute service may automatically manage the compute resources in use by the stateless compute function. The serverless compute service may automatically provision back-end services or decommission such services depending upon the message or event load. In this way, a customer or user need not configure the underlying infrastructure necessary for running the stateless compute function. Instead, the serverless compute service provider manages the infrastructure...The previously existing technology provides configurations where clients may manage a fleet of workers or worker nodes to process messages received by the message queueing service and write corresponding "glue code," (e.g., code that manages the fleet of workers or worker nodes to process the messages). Since it may be difficult to know how many threads/servers are needed, and manage scaling up and down quickly according to dynamic message traffic, these operations are better managed by serverless compute service 160 or messaging queueing service 145. Accordingly, the present technology has provided improved techniques for processing messages where customers do not need to manage the workers or "glue code", as discussed above...” Col. 1 Ln. 63 – 67, Col. 2 Ln. 1 – 40, Col. 5 Ln. 32 – 44, Col. 11 Ln. 27 – 45, Col. 12 Ln. 1 – 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Word, Swain and Pike with the teaching of Shveykin because the teaching of Shveykin would improve the system of Word, Swain and Pike by providing a technique for dynamically message queueing service that allow for reliable delivery of messages by scaling up or down the number serverless functions based on rate of incoming messages (Shveykin Col. 2 Ln. 1 – 40).

As to claim 4, Word as modified by Swain and Pike teaches the system of claim 1, however it is silent with reference to wherein the target event consumer includes a serverless function or a microservice.  
Shveykin teaches wherein the target event consumer includes a serverless function (“...serverless compute service...”) or a microservice (“...The present technology uses a message queueing service and a serverless compute service in a service provider environment to provide message processing. To implement message processing, a stateless compute function of a serverless compute service may be subscribed to a messaging queue of a message queueing service. The message queueing service may provide scalable hosted message queues to facilitate exchange of messages over a network. Each message queue may receive and store messages from one or more message producers. Therefore, the message queueing service may provide for reliable delivery of messages. When messages are received, the stateless compute function subscribed to the messaging queue is automatically invoked to process the message. The stateless compute function may be subscribed to a messaging queue by one or more parameters specifying the messaging queue as a source of the messages for the stateless compute function. Alternatively, the stateless compute function may be specified as the recipient of messages from the messaging queue. Invoking the stateless compute function may include the compute service pulling a message from the messaging queue of the message queueing service and providing the message to the stateless compute function for processing. Alternatively, invoking the stateless compute function may include the message queuing service pushing a received message to the stateless compute function of the serverless compute service...The serverless compute service may automatically run program code that provides and executes a stateless compute function for processing the messages. The stateless compute functions may be user developed program code, service provided code, or third party code. The stateless compute functions has no awareness of or state interaction with the underlying infrastructure, so that serverless compute service can rapidly launch as many copies of the function as needed to scale to the rate of incoming messages. The serverless compute service may automatically manage the compute resources in use by the stateless compute function. The serverless compute service may automatically provision back-end services or decommission such services depending upon the message or event load. In this way, a customer or user need not configure the underlying infrastructure necessary for running the stateless compute function. Instead, the serverless compute service provider manages the infrastructure...” Col. 1 Ln. 63 – 67, Col. 2 Ln. 1 - 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Word, Swain and Pike with the teaching of Shveykin because the teaching of Shveykin would improve the system of Word, Swain and Pike by providing a technique for dynamically message queueing service that allow for reliable delivery of messages by scaling up or down the number serverless functions based on rate of incoming messages (Shveykin Col. 2 Ln. 1 – 40).

As to claim 11, see the rejection of claim 3 above.

As to claims 12 and 17, see the rejection of claim 4 above.

Claims 6, 7, 13, 14, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0381709 A1 to Word in view of U.S. Pub. No. 20170214762 A1 to Swain et al. and further in view of U.S. Pub. No. 2007/0058541 A1 to Pike et al. as applied to claims 1 and 9 above, and further in view of U.S. Pub. No. 2020/0034216 A1 to Kolodzieski et al.

As to claim 6, Word as modified by Swain and Pike teaches the system of claim 1, however it is silent with reference to wherein the one or more event producers are configured to: access a predefined mapping that correlates a plurality of nodes of the event broker to a plurality of keys, the plurality of nodes being different from target event consumers; and distribute event messages among the plurality of nodes of the event broker based on the predefined mapping.
Kolodzieski teaches wherein the one or more event producers are configured to: access a predefined mapping that correlates a plurality of nodes (ESP Cluster System 106/ESPE A 400a) of the event broker to a plurality of keys ("hash-destination"), the plurality of nodes (ESP Cluster System 106/ESPE A 400a) being different from target event consumers (Event Subscribing System 108); and distribute event messages among the plurality of nodes of the event broker based on the predefined mapping (“...Manager application 712 performs operations associated with coordinating event stream flow between event publishing system 102 and event subscribing system 108 through the one or more computing devices of ESP cluster system 106...Selection of "hash-destination" indicates that the event is streamed to one remote ESPE A 400a, where the remote ESPE A 400a is selected based on a hash value computed from a specified field in the event block object. The hash value is an integer between zero and the number of ESPE A 400a minus one. For example, the field value of the specified field may be converted to an integer, divided by the number of remote ESPE A 400a, and a remainder of the division used as the hash value. The hash value computed from a value of the specified field of the event block object is used to determine to which ESPE A 400a the event block object is sent. Various hash functions may be used. For example, the hash function may be a plug-in to facilitate easy replacement of the hash function used with the specified hash value. For illustration, the "hash-destination" element of the "map" element may be defined based on:..TABLE-US-00030 element hash-destination { attribute name { name_t }, attribute durable { xsd:boolean }?, attribute opcode { `insert` | `upsert` | `update` | `delete` }?, element publish-target { element project-func { xsd:string [code]}, element contquery-func { xsd:string [code]}, element window-func { xsd:string [code]} }, element fields { element field { attribute name {name_t }}+ }? }...The "name" attribute specifies a name of the hash destination. The "durable" attribute specifies whether or not the hash is durable. When the "durable" attribute indicates the hash is durable, the streamed event block object can be split when a new remote ESPE A 400a of the spare remote ESPE A 400a is added. When a spare remote ESPE A 400a is added, it will be the recipient of a subspace of the hash values that is previously owned by another remote ESPE A 400a. In other words, another remote ESPE A 400a that is previously the recipient of a set of hash values delegates a subset of the set of hash values to the new remote ESPE A 400a as the new recipient. Other remote ESPE A 400a are not affected by the addition of the new remote ESPE A 400a...In an operation 820, router configuration file 720 is created and a routing table is configured with policies read from manager configuration file 714. When router engine 724 receives an event, it checks the routing table, an internal data structure, to decide where to send it of the remote ESPE A 400a. The routing table either statically defines the mapping from a source to a destination or dynamically defines a policy that can be used to decide the destination of an event. For example, a hash policy may be defined so that events are hashed, and the hash values are used to decide the destination...For each virtual server S.sub.i, i=1, 2, . . . , N.sub.v of the N.sub.v virtual servers, ESPE manager 400m creates a map between the virtual server and a remote ESPE such that exactly c.sub.i/g, i=1, 2, . . . , N virtual servers are mapped to the remote ESPE indicated by i. For each incoming event, ESPE manager 400m hashes the key fields to a virtual server S.sub.i, and maps the virtual server S.sub.i to a remote ESPE. For example, assuming there are 3 remote ESPEs and c.sub.0=20%, c.sub.1=5%, c.sub.2=10%, then g=5 and...ESPE manager 400m creates a map between the virtual servers and the real servers such that the first 20/5=4 virtual servers are mapped to the I.sub.0 remote ESPE, the next 5/5=1 virtual servers are mapped to the I.sub.1 remote ESPE, and the remaining 10/5=2 virtual servers are mapped to the I.sub.2 remote ESPE. The original hash algorithm is performed to map an event to a virtual server. From the virtual server, it is mapped to a real server...” paragraphs 0079/0133/0164/0165/0195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Word, Swain and Pike with the teaching of Kolodzieski because the teaching of Kolodzieski would improve the system of Word, Swain and Pike by providing computationally and storage space-efficient form of data access (hashing) that avoids the non-linear access time of ordered and unordered lists.

As to claim 7, Word as modified by Swain and Pike teaches the system of claim 6, however it is silent with reference to wherein the predefined mapping includes a hashing function configured to convert the keys into hashed values corresponding to the plurality of nodes.
Kolodzieski teaches wherein the predefined mapping includes a hashing function configured to convert the keys into hashed values corresponding to the plurality of nodes ("hash-destination") (“...Selection of "hash-destination" indicates that the event is streamed to one remote ESPE A 400a, where the remote ESPE A 400a is selected based on a hash value computed from a specified field in the event block object. The hash value is an integer between zero and the number of ESPE A 400a minus one. For example, the field value of the specified field may be converted to an integer, divided by the number of remote ESPE A 400a, and a remainder of the division used as the hash value. The hash value computed from a value of the specified field of the event block object is used to determine to which ESPE A 400a the event block object is sent. Various hash functions may be used. For example, the hash function may be a plug-in to facilitate easy replacement of the hash function used with the specified hash value. For illustration, the "hash-destination" element of the "map" element may be defined based on:..TABLE-US-00030 element hash-destination { attribute name { name_t }, attribute durable { xsd:boolean }?, attribute opcode { `insert` | `upsert` | `update` | `delete` }?, element publish-target { element project-func { xsd:string [code]}, element contquery-func { xsd:string [code]}, element window-func { xsd:string [code]} }, element fields { element field { attribute name {name_t }}+ }? }...The "name" attribute specifies a name of the hash destination. The "durable" attribute specifies whether or not the hash is durable. When the "durable" attribute indicates the hash is durable, the streamed event block object can be split when a new remote ESPE A 400a of the spare remote ESPE A 400a is added. When a spare remote ESPE A 400a is added, it will be the recipient of a subspace of the hash values that is previously owned by another remote ESPE A 400a. In other words, another remote ESPE A 400a that is previously the recipient of a set of hash values delegates a subset of the set of hash values to the new remote ESPE A 400a as the new recipient. Other remote ESPE A 400a are not affected by the addition of the new remote ESPE A 400a...In an operation 820, router configuration file 720 is created and a routing table is configured with policies read from manager configuration file 714. When router engine 724 receives an event, it checks the routing table, an internal data structure, to decide where to send it of the remote ESPE A 400a. The routing table either statically defines the mapping from a source to a destination or dynamically defines a policy that can be used to decide the destination of an event. For example, a hash policy may be defined so that events are hashed, and the hash values are used to decide the destination...For each virtual server S.sub.i, i=1, 2, . . . , N.sub.v of the N.sub.v virtual servers, ESPE manager 400m creates a map between the virtual server and a remote ESPE such that exactly c.sub.i/g, i=1, 2, . . . , N virtual servers are mapped to the remote ESPE indicated by i. For each incoming event, ESPE manager 400m hashes the key fields to a virtual server S.sub.i, and maps the virtual server S.sub.i to a remote ESPE. For example, assuming there are 3 remote ESPEs and c.sub.0=20%, c.sub.1=5%, c.sub.2=10%, then g=5 and...ESPE manager 400m creates a map between the virtual servers and the real servers such that the first 20/5=4 virtual servers are mapped to the I.sub.0 remote ESPE, the next 5/5=1 virtual servers are mapped to the I.sub.1 remote ESPE, and the remaining 10/5=2 virtual servers are mapped to the I.sub.2 remote ESPE. The original hash algorithm is performed to map an event to a virtual server. From the virtual server, it is mapped to a real server...” paragraphs 0164/0165/0195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Word, Swain and Pike with the teaching of Kolodzieski because the teaching of Kolodzieski would improve the system of Word, Swain and Pike by providing computationally and storage space-efficient form of data access (hashing) that avoids the non-linear access time of ordered and unordered lists.

As to claims 13 and 14, see the rejection of claims 6 and 7 respectively.

As to claim 16, see the rejection of claims 1, 6 and 7 above, expect for a non-transitory computer-readable medium.
Word teaches a non-transitory computer-readable medium (figure 36).
As to claims 19, see the rejection of claim 7 above.

As to claim 21, Word teaches the non-transitory computer-readable medium of claim 16, further comprising program code that is executable by the processor for causing the processor to select the dispatching queue based on the target event consumer prior to adding each event message to the dispatching queue (“...The value of the strict order parameter for a message, or a basis for the value, may be generated by the corresponding queue producer. For example, the value of the strict order parameter may be a string, a binary value, or an integer. In one embodiment, a stable hash function may be applied by the initial recipient queue servers to the values of the strict order parameter as expressed in incoming messages. In this manner, the various initial values for the strict order parameter may be standardized to a particular length and/or data type within a known range for more efficient handling by the queue service 110. As used herein, the term "strict order parameter" may refer to the original strict order parameter (or the value thereof) associated with a message or to the result of a hash function that uses the original strict order parameter as input. In one embodiment, a message may be forwarded to an appropriate queue server (i.e., a destination server) based on the hash value...In one embodiment, each of the queue servers 115A-115N that is configured to receive incoming messages from the queue producers 150A-150N may include functionality for destination server determination. For example, the queue server 115A may include a module 130A that implements the destination server determination functionality, and the queue server 115B may include a module 130B that implements the destination server determination functionality. Using the destination server determination module 130A or 130B, the corresponding queue server may compare the value of the strict order parameter of an incoming message to the range of values assigned to the various queue servers. The destination server determination module 130A or 130B may implement the destination server determination functionality using any suitable technique, such as the use of a lookup function that maps an input value representing a strict order parameter to an output value representing a queue server. The destination server determination module 130A or 130B may determine the identity of the queue server to which the message should be forwarded, i.e., the destination queue server, based on the value of the strict order parameter for the message. The queue server 115A may forward one or more messages 152B to the queue server 115B based on one or more values of the strict order parameter, and the queue server 115B may forward one or more messages 152A to the queue server 115A based on one or more values of the strict order parameter...The value of the strict order parameter for the message may be within the range of values assigned to the destination queue server. The output of the destination server determination functionality may be stored for later reference using a module for storage of the destination server state. For example, the queue server 115A may include a module 135A that implements the destination server state functionality, and the queue server 115B may include a module 135B that implements the destination server state functionality. In one embodiment, the destination server state 135A or 135B may represent a whole or partial list of active servers within the queue service 110...” paragraphs 0066-0068).

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0381709 A1 to Word in view of U.S. Pub. No. 20170214762 A1 to Swain et al. and further in view of U.S. Pub. No. 2007/0058541 A1 to Pike et al. as applied to claims 1, 9 and 16 above, and further in view of U.S. Pub. No. 2017/0192693 A1 to Gupta et al.

As to claim 8, Word as modified by Swain and Pike teaches the system of claim 1, however it is silent with reference to wherein the memory further includes instructions that are executable by the processor for causing the processor to: prior to adding the plurality of event messages to the dispatching queue, determine that the dispatching queue does not exist in a memory device accessible to the event broker and responsively generate the dispatching queue in the memory device; and subsequent to transmitting the plurality of event messages to the target event consumer, determine that the dispatching queue is empty and responsively remove the dispatching queue from the memory device.  
Gupta teaches wherein the memory further includes instructions that are executable by the processor for causing the processor to: prior to adding the plurality of event messages to the dispatching queue, determine that the dispatching queue does not exist in a memory device accessible to the event broker and responsively generate the dispatching queue in the memory device (“...In the illustrated embodiment, the routine continues to step 410 to determine whether the indication received in step 405 was to create a new queue, such as a request from a customer's application program or from a subscription service. If so, the routine continues to step 415 to generate a unique identifier for the new queue, and in step 420 stores the queue identifier and other received information related to the queue (e.g., configuration information such as access controls related to use of the queue and/or other usage restrictions, a subscription identifier associated with the queue, information about operating parameters for the queue, an expiration date or other effective times for the queue, etc.). While not illustrated here, in other embodiments additional types of functionality may be provided, such as to verify that the requester is authorized to create the queue and/or to obtain any associated payment for the queue creation before proceeding. Similarly, in some embodiments an initial group of one or more data storage systems to store the data element of the queue could be identified for use with subsequent queue usage operations and stored for later retrieval, although in the illustrated embodiment the selection of a group of appropriate alternative data storage systems for a queue is performed dynamically at the time of at least some queue usage operations. After step 420, the routine continues to step 425 to provide an indication of the generated queue identifier to the requester for later use with the queue...” paragraph 0051, “...The method of claim 10 including, before the receiving of any queue usage requests related to a queue, creating the queue in response to a received instruction...” claim 19); and subsequent to transmitting the plurality of event messages to the target event consumer, determine that the dispatching queue is empty and responsively remove the dispatching queue from the memory device (“...TABLE-US-00002 Create a new queue. CreateQueue Parameter Req/Opt Description Input subscriptionId Required queueName Optional The user-defined name of the new queue Output result Success/Failure queueId A globally unique string identifying a queue, for use in subsequent queue operations Error Invalid queue name The specified queue name already exists or contains Conditions invalid characters. Retrieves a list of queues created by the caller`s subscription. ListMyQueues Parameter Req/Opt Description Input subscriptionId Required queueNamePrefix Optional Return only queues whose name starts with queueNamePrefix Output result Success/Failure queueInfo[ ] An array of struct queueInfo describing each queue created under the caller`s subscription. Error none Conditions Deletes an empty queue from the system. DeleteQueue Parameter Req/Opt Description Input subscriptionId Required queueId Optional Either the queueId or the queueName is used to specify the queue to be deleted queueName Optional Output result Success/Failure Error The call will fail if the specified queue is not empty. Read( ) and Dequeue( ) Conditions all data from the queue before deleting it. Modify properties of the specified queue ConfigureQueue Parameter Req/Opt Description Input subscriptionId Required queueId Optional Either the queueId or the queueName is used to specify the queue to be queueName Optional configured readLockedTimeout Optional The length of the time period during which elements that have been Read( ) but not Dequeued( ) will not be returned by subsequent calls to Read( ) (defaults to 60 seconds) Output result Success/Failure Error Conditions none Insert a new element into a queue. Enqueue Parameter Req/Opt Description Input subscriptionId Required queueId Optional Either the queueId or the queueName is used to specify the queue into which queueName Optional elements will be inserted elementBodies Required A vector of elements to insert Output result Success/Failure Error none Conditions Retrieve un-read elements from the specified queue. Read Parameter Req/Opt Description Input subscriptionId Required queueId Optional Either the queueId or the queueName is queueName Optional used to specify the queue to read from readCount Optional Specifies the number of elements to read from the queue. Output result Success/Failure elements Required A vector of elements from the queue. See remarks below. Error Conditions Remarks The Read( ) operation retrieves `readCount` elements (or, the remaining elements in the queue if fewer than readCount) from the specified queue. The retrieved elements are returned in an array of type `element`. An `element` consists of an `id` and a `body.` The body is the data previously Enqueue( )d by the client, and the id is a string used to identify the element in a subsequent call to Dequeue( ). Read( ) does not delete elements from the queue, however an element returned by Read( ) will not be returned by a subsequent Read( ) call for the timeout period specified by the caller to CreateQueue( ) when the queue was created. This allows multiple consumer processes that concurrently read from a queue to automatically divide the elements among themselves, such as for distributed processing. However, even if a consumer Read( )s an element just before crashing, the element will not be lost because it was Read( ) but not Dequeue( )d. The `lost` element will be returned by a future Read( ) call after the timeout elapses. Removes previously-read elements from the specified queue. Dequeue Parameter Req/Opt Description Input subscriptionId Required queueId Optional Either the queueId or the queueName is queueName Optional used to specify the queue to read from elementIds Required Identifies the elements to dequeue Output result Success/Failure Error Conditions Remarks The Dequeue operation removes the (previously read) elements specified by elementIds from the specified queue. elementIds is an array of strings which come from the id member of the element structure returned by a previous call to Read( )...” paragraph 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Word, Swain and Pike with the teaching of Gupta because the teaching of Gupta, Swain and Pike would improve the system of Word by providing a data structure that are maintained in a sequence and can be modified by the addition of entities at one end of the sequence and the removal of entities from the other end of the sequence to allow for ordered processing of information.

As to claims 15 and 20, see the rejection of claim 8 above.





Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 19-21 have been considered but are moot because the new ground of rejection relies on additional prior art and mapping not challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194